Citation Nr: 1138431	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for squamous cell carcinoma (claimed as throat cancer).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit sought on appeal.

In March 2009, the Veteran appeared and testified before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In September 2009, the Board issued a decision that denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in August 2010 approving a joint motion of the Veteran and the VA Office of General Counsel to vacate the September 2009 Board decision and remand the case back to the Board for further development and adjudication.  The appeal is presently before the Board for action consistent with the instructions contained in the joint motion. 

In September 2010, the Veteran was sent a letter explaining that the VLJ who conducted the March 2009 Board hearing is no longer with the Board and that, as a result, he had the right to an additional hearing before the VLJ who would issue a final decision in his appeal.  In October 2010, the Board received correspondence from the Veteran in which he declined this opportunity.  See 38 C.F.R. § 20.707.

The Veteran submitted additional evidence in July 2011.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam and is presumed to have been exposed to Agent Orange or other herbicides.

2.  The Veteran's squamous cell carcinoma (claimed as throat cancer) is shown at least as likely as not to be due to presumed herbicide exposure during his period of active service.  


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma, claimed as throat cancer, is presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  





II.  Analysis

The Veteran contends that service connection is warranted for squamous cell carcinoma, claimed as throat cancer, which he contends is due to Agent Orange exposure during service in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The instant Veteran's service record establishes that he served in the Republic of Vietnam during the Vietnam era.  This issue is not in dispute.  Moreover, by extending the Veteran the benefit of the doubt, the remaining elements of service connection are found to be satisfied here, as will be discussed below.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Pertinent in this appeal, this list of disorders includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 38 C.F.R. § 3.309(e).  A veteran is not entitled to the presumption of service connection when a cancer listed as a presumptive disease under 38 C.F.R. § 3.309 is shown by the evidence to be a metastasis from a cancer which is not so listed.  See Darby v. Brown, 10 Vet. App. 243 (1997); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure).  Similarly, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (2010); 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

In the present case, the medical evidence of record establishes that in April 2006 the Veteran was clinically diagnosed with poorly differentiated squamous cell carcinoma, which was staged as TXN1MO.  This diagnosis was reached after extensive testing, including a left neck node biopsy.

As indicated in a March 2006 VA treatment record, the Veteran underwent a computed tomography (CT) scan of the soft tissues of the neck.  The scan revealed a large enhancing mass in the left pharynx, which was medial and superior to the left submandibular gland.  There were multiple enlarged left jugulodigastric lymph nodes.  The examiner stated he could not rule out malignancy with adjacent metastatic disease or an infectious process with secondary enlargement of the lymph nodes.  The parotid, submandibular, and thyroid glands, along with the visualized posterior fossa and lung apices, appeared normal.  

A May 2006 VA oncology record reflects an assessment of base of tongue cancer, stage IVB, diagnosed in April 2006, locally advanced.  The Veteran subsequently underwent chemotherapy.  

In December 2006, the Veteran underwent a VA examination.  After reviewing the medical history of the case, the VA examiner diagnosed stage 4B base of tongue cancer, poorly differentiated squamous cell carcinoma.  

The central issue in this case concerns whether the Veteran's cancer metastasized from respiratory cancer, which is a disability listed under 38 C.F.R. § 3.309(e) for which a positive association with herbicide exposure is presumed.  

Supporting the claim, the file contains a December 2007 VA treatment record, in which a VA nurse wrote that that the Veteran had head and neck cancer, clinically in remission, with site of primary unknown.  The nurse indicated that "it is possible [the Veteran's] cancer arose in [an] area covered by Agent Orange benefits (larynx) and he should be considered to have an Agent Orange connection on that basis."  The nurse also made clear that this opinion was made in consultation with a VA oncologist, who concurred.  

Also supporting the claim, the oncologist himself wrote in a June 2008 VA oncology note that although the Veteran's medical records refer to base of tongue cancer, "this is incorrect."  Rather, according to this doctor, the "[p]rimary tumor site staging is TX," based on a February 2006 endoscopic examination, and the "status of TX cancer means [the Veteran's] cancer likely originated in an unknown site, and possible sites of origin could include larynx, lung, bronchus, or trachea."  

Finally, in a June 2011 VA oncology record, the VA oncologist further clarified, in pertinent part, that the Veteran's primary site of cancer was presumed to have been in the upper respiratory tract with chemotherapy and irradiation directed at the left neck, larynx, and oropharynx.  He then reported that this was cancer of the respiratory tract, squamous histology, and the "cancer, while primary site was not able to be specifically identified, is certain to have arisen in the respiratory tract which is the subject of [VA regulations concerning Agent Orange exposure].  The most likely site (more likely than not), given the location of the involved lymph nodes, his initial symptoms, and his response to therapy, is the larynx."  

Weighing against the claim, the Board referred the matter to a Veterans Health Administration (VHA) oncologist for an expert medical opinion.  In an undated statement, the VHA oncologist opined that it is not likely that the Veteran's squamous cell carcinoma is related to or caused by metastisization of previously diagnosed respiratory cancer.  The expert noted, however, that the Veteran's diagnosis was of unknown primary origin.  

The Board finds, after careful consideration, that the evidence is at least in a state of relative equipoise in establishing that the Veteran's squamous cell carcinoma, claimed as throat cancer, is at least as likely as not shown to have been metastasized from respiratory cancer, as defined in 38 C.F.R. § 3.309(e).  The Veteran's treating VA physician provided three favorable opinions.  The Board recognizes that his earlier opinions, dated in December 2007 and June 2008, are somewhat equivocal in nature.  Nonetheless, his more recent opinion, written in June 2011, is unequivocal, clearly stated, and well-supported.  By comparison, the VHA expert's opinion is cursory and not clearly explained or well reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds that the opinions of Dr. Mackintosh carry more probative weight.  

In light of the foregoing, service connection is warranted on a presumptive basis in light of the Veteran's presumed exposure to Agent Orange in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).  Thus, the claim is granted.  


ORDER

Service connection for squamous cell carcinoma (claimed as throat cancer) is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


